            Case 20-10343-LSS         Doc 1968-1       Filed 01/22/21     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                                               Chapter 11

BOY SCOUTS OF AMERICA, et al.,                      Case No. 20-10343 (LSS)

                       Debtors.1                    Jointly Administered

                                                    Objection Deadline:
                                                    February 5, 2021 at 4:00 p.m. (ET)

    NOTICE OF THE NINTH MONTHLY APPLICATION OF BATES WHITE, LLC
        FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
                  OF EXPENSES FOR THE PERIOD FROM
         NOVEMBER 1, 2020 TO AND INCLUDING NOVEMBER 30, 2020

              PLEASE TAKE NOTICE that today, Bates White, LLC (“Bates White”) as
attorneys to the Debtors in the above-captioned cases, filed the attached Ninth Monthly
Application of Bates White, LLC for Allowance of Compensation and Reimbursement of
Expenses for the Period from November 1, 2020 to and Including November 30, 2020 (the
“Application”).

               PLEASE TAKE FURTHER NOTICE that objections, if any, to the Application,
must be: (a) filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor,
Wilmington, Delaware 19801, by February 5, 2021 at 4:00 p.m. (ET) (the “Objection
Deadline”); and (b) served so as to be received on or before the Objection Deadline by:

              i.       the Debtors: Boy Scouts of America, 1325 West Walnut Hill Lane, Irving,
                       Texas 75038, Attn: Steven P. McGowan;

             ii.       counsel to the Debtors: White & Case LLP, 111 South Wacker Drive,
                       Chicago, Illinois 60606, Attn: Matthew E. Linder;

            iii.       co-counsel to the Debtors: Morris, Nichols, Arsht & Tunnell LLP, 1201
                       N. Market Street, 16th Floor, Wilmington, Delaware 19801, Attn: Derek C.
                       Abbott;

            iv.        the Office of the United States Trustee: J. Caleb Boggs Federal Building,
                       Room 2207, 844 N. King Street, Wilmington, Delaware 19801, Attn:
                       David Buchbinder and Hannah M. McCollum;

1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as
    follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
        Case 20-10343-LSS    Doc 1968-1     Filed 01/22/21       Page 2 of 3



         v.    counsel to the UCC: Kramer Levin Naftalis & Frankel LLP, 1177 Avenue
               of the Americas, New York, New York 10036, Attn: Rachael Ringer and
               Megan M. Wasson;

        vi.    counsel to the Tort Claimants’ Committee: Pachulski Stang Ziehl & Jones
               LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California
               90067, Attn: James I. Stang;

        vii.   counsel to the Future Claimants’ Representative: Young Conaway
               Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,
               Wilmington, Delaware 19801, Attn: Robert S. Brady and Edwin J. Harron;

       viii.   counsel to the Ad Hoc Committee of Local Councils: Wachtell, Lipton,
               Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attn:
               Richard G. Mason and Joseph C. Celentino;

        ix.    counsel to JPMorgan Chase Bank, National Association: Norton Rose
               Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932, Attn:
               Louis R. Strubeck and Kristian W. Gluck;

         x.    counsel to the County Commission of Fayette County (West Virginia):
               Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707 Virginia Street
               East, Charleston, West Virginia 25301, Attn: John Stump; and

        xi.    Rucki Fee Review, LLC: 1111 Windon Drive, Wilmington, Delaware
               19803, Attn: Justin Rucki.

          A HEARING ON THE APPLICATION, IF NECESSARY, WILL BE HELD AT
THE CONVENIENCE OF THE COURT AND NOTICE OF ANY SUCH HEARING WILL BE
GIVEN ONLY TO THE OBJECTING PARTY OR PARTIES.

          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED BY THE APPLICATION WITHOUT
FURTHER NOTICE OR HEARING.



                  [Remainder of Page Intentionally Left Blank]




                                       2
           Case 20-10343-LSS   Doc 1968-1     Filed 01/22/21   Page 3 of 3




Dated: January 22, 2021             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Paige N. Topper
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                    – and –
                                    WHITE & CASE LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.boelter@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (212) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com
                                    Counsel for the Debtors and Debtors in Possession




                                       3
